UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                    ______

                                       No. 15-2251
                                         ______

                               FRANCIS X. CHENEY, II,
                                             Appellant

                                            v.

                                   DAILY NEWS L.P.
                                       ______

                                (D.C. No. 2-15-cv-01194)
                                        ______

             Present: FISHER, CHAGARES and BARRY, Circuit Judges.
                                   ______

                      SUR PETITION FOR PANEL REHEARING
                                    ______


       The petition for rehearing filed by Appellant, Francis X. Cheney, II in the above-

entitled case having been submitted to the judges who participated in the decision of this

Court, it is hereby ORDERED that the petition for rehearing by the panel is granted. The

case will be listed for argument at the convenience of the panel.



                                          BY THE COURT:



                                          s/ D. Michael Fisher
                                          Circuit Judge
Dated: March 22, 2016
CJG/cc:     James G. Begley, III, Esq.
            Michael L. Berry, Esq.
            James P. Goslee, Esq.
            Elizabeth Seidlin-Bernstein, Esq.